Citation Nr: 0737063	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-35 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disability, to include as a qualifying chronic 
disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for upper extremity 
joint pain, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

3.  Entitlement to service connection for numbness of the 
extremities, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

4.  Entitlement to service connection for fatigue and 
weakness, to include as a qualifying chronic disability 
resulting from an undiagnosed illness.

5.  Entitlement to service connection for memory loss, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

6.  Entitlement to service connection for headaches, to 
include as a qualifying chronic disability resulting from an 
undiagnosed illness.

7.  Entitlement to service connection for a skin disability, 
to include as a qualifying chronic disability resulting from 
an undiagnosed illness.

8.  Entitlement to service connection for residuals of the 
removal of a cyst, to include as a qualifying chronic 
disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for bipolar disorder, 
to include as a qualifying chronic disability resulting from 
an undiagnosed illness.

10.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1986 to 
July 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2002 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In the June 2002 
decision, the RO denied service connection for upper 
extremity joint pain, numbness of the extremities, fatigue 
and weakness, memory loss, headaches, a skin disability, 
residuals of the removal of a cyst, and bipolar disorder.  
The RO also reopened and denied the veteran's claim of 
service connection for a bilateral knee disability, which was 
originally denied in October 1996.

In the July 2003 decision, the veteran's PTSD claim was 
denied.  Later, in March 2004, the RO reopened the claim and 
again denied service connection for PTSD.  The veteran 
appealed the decision later that month.  Because the veteran 
filed a notice of disagreement with the decision within one 
year of the July 2003 rating decision, the Board finds that 
the July 2003 decision was not yet final.  As a result, the 
issue before the Board is an appeal of the original 
compensation claim regarding PTSD and not part of a petition 
to reopen a claim as it is for the bilateral knee claim.

In April 2007, the veteran testified at a hearing before the 
Board.  During and subsequent to the hearing, the veteran 
submitted additional evidence to the Board in the form of 
photographs and a letter pertaining to his PTSD claim.  The 
veteran waived review of the newly submitted evidence by the 
agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) 
(2007).  Thus, the Board will consider such evidence in the 
adjudication of this appeal.

The decision below addresses the veteran's petition to reopen 
a claim of service connection for a bilateral knee 
disability, as well as his claims of service connection for 
upper extremity joint pain, numbness of the extremities, 
fatigue and weakness, memory loss, residuals of the removal 
of a cyst, and bipolar disorder.  The claims of service 
connection for headaches, a skin disability, and PTSD are 
addressed in the remand that follows the Board's decision.




FINDINGS OF FACT

1.  By an October 1996 rating decision, the RO denied a claim 
of service connection for a bilateral knee disability.  The 
veteran did not appeal the decision.

2.  Evidence received since the October 1996 decision bears 
directly and substantially upon the bilateral knee claim and, 
when considered by itself or in connection with evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.

3.  The veteran served in Saudi Arabia during the Persian 
Gulf War.

4.  The veteran does not exhibit objective signs of a chronic 
knee disability; nor does he have a current knee disability.

5.  The veteran does not exhibit objective signs of a chronic 
disability of the joints of the upper extremities; nor does 
he have such a current disability.

6.  The veteran does not have numbness of the extremities 
that is attributable to his active military service.

7.  The veteran does not have fatigue or weakness that is 
attributable to his active military service.

8.  The veteran does not have memory loss that is 
attributable to his active military service.

9.  The veteran does not have residuals of the removal of a 
cyst that are attributable to his active military service.

10.  The veteran does not have bipolar disorder.




CONCLUSIONS OF LAW

1.  An October 1996 rating decision, which denied a claim of 
service connection for a bilateral knee disability, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(1996).

2.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a bilateral 
knee disability has been received.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).

3.  The veteran does not have a knee disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.317 (2007).

4.  The veteran does not have upper extremity joint pain that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.317 (2007).

5.  The veteran does not have numbness of the extremities 
that is the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301 3.303, 3.304, 3.317 (2007).

6.  The veteran does not have fatigue or weakness that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 
3.303, 3.304, 3.317 (2007).

7.  The veteran does not have memory loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 
3.304, 3.317 (2007).

8.  The veteran does not have residuals of the removal of a 
cyst that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.317 (2007).

9.  The veteran does not have bipolar disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.317, 4.125, 4.130 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Petition to Reopen the Claim of Service Connection for a
Bilateral Knee Disability

The veteran originally filed a claim of service connection 
for a bilateral knee disability in May 1996.  The claim was 
denied by the RO in October 1996.  The RO concluded that the 
veteran failed to provide evidence which demonstrated a 
permanent residual or chronic disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1995).  
The decision was final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1996).

In June 1999, the veteran submitted a statement indicating 
that he wished to reopen the claim.  The RO notified the 
veteran through a July 1999 letter that he needed to submit 
new and material evidence in order to reopen the claim.  The 
veteran did not respond to the notice.  In May 2001, the 
veteran submitted an application for benefits, which among 
other things, included a claim of service connection for 
joint pain.  The RO interpreted the application partly as a 
petition to reopen the previously denied service connection 
claim concerning the knees.  As noted in the introduction 
above, the RO reopened the claim and then denied the claim on 
the merits by way of the June 2002 rating decision, which is 
on appeal.

The Board must determine whether new and material evidence 
has been presented before it can reopen a claim and re-
adjudicate the issue going to the merits.  The issue of 
reopening a claim goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim may be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 
155 F.3rd 1356 (Fed. Cir. 1998).  The Board notes that 
38 C.F.R. § 3.156, which defined new and material evidence, 
was revised, effective August 29, 2001.  66 Fed. Reg. 45620-
30 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a) (2007)).  Given the date of claim culminating in 
the instant appeal-May 21, 2001-the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001; that version appears in the 2001 edition of Title 38 of 
the Code of Federal Regulations.

38 C.F.R. § 3.156(a) (2001) provides that new and material 
evidence is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of a previously denied 
claim.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the October 1996 RO 
decision.  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The veteran contends that he currently has a knee disability 
that is related to injuries to the knees that he experienced 
during military service.  He alternatively asserts that he 
should be awarded service connection for knee pain because it 
resulted from an undiagnosed illness.  The RO acknowledged 
the existence of in-service treatment of the knees.  However, 
the claim was denied because a current disability was not 
shown by the evidence then of record.  Consequently, the 
veteran needed to submit new and material evidence relating 
to the current disability element of a service connection 
claim in order to reopen his claim.

(The Board notes that the RO did not previously adjudicate 
the claim under the theory of an undiagnosed illness.  The 
United States Court of Appeals for Veterans Claims and the 
United States Court of Appeals for the Federal Circuit have 
held that a claim under multiple theories constitutes one 
claim.  See, e.g., Bingham v. Nicholson, 421 F.3d 1346 (Fed. 
Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  
Consequently, a new theory, even if it is an unadjudicated 
theory, cannot by itself constitute new and material evidence 
or render the previous denial non-final.  Bingham, 421 F.3d 
at 1349.)

Evidence submitted by or obtained on behalf of the veteran 
since the October 1996 decision primarily includes treatment 
records and examination reports from the VA Medical Center 
(VAMC) in St. Louis, Missouri.  The veteran also submitted 
statements in support of his claim.  The VA treatment records 
show that the veteran was seen for joint pain, including knee 
pain, on an intermittent basis.  An October 2003 rheumatology 
record indicates that the veteran likely had chronic pain 
syndrome.  At the time of the October 1996 decision, there 
were no treatment records associated with the claims file and 
no indication of a current disability other than the 
veteran's statements.

The Board finds that the VA treatment records contain new 
evidence that is also material because it bears directly and 
substantially upon the specific matter under consideration, 
which is evidence of a current disability for the purposes of 
this analysis.  The evidence is neither cumulative nor 
redundant and must be considered in order to fairly decide 
the merits of the previously denied claim.  In light of 
finding that the claim of service connection for a bilateral 
knee disability should be reopened, the Boar will now 
consider that claim, along with the other service connection 
claims, on the merits.

II. Service Connection Claims

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through April 2002 and December 2005 
notice letters, the RO notified the veteran and his 
representative of the information and evidence needed to 
substantiate his service connection claims.  The December 
2005 letter included information for substantiating a claim 
under the Gulf War undiagnosed illness theory.  Although the 
complete notice may not have been provided until after the RO 
initially adjudicated the veteran's claims, the claims were 
properly re-adjudicated in September 2006, which followed the 
adequate notice.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  While the notice did not refer to 
criteria for assigning a disability rating or an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), neither of these questions is now before the Board.  
Consequently, a remand of the service connection issues is 
not necessary.

The Board also finds that the April 2002 and December 2005 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disabilities.  The veteran was also told to 
send in any evidence in his possession that pertained to the 
claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VAMC in St. Louis, Missouri.  The 
RO requested and obtained records from the Social Security 
Administration (SSA), which predominantly consisted of VA 
treatment records.  Additionally, in May 2002 and February 
2004, the veteran was provided VA examinations in relation to 
his claims, the reports of which are of record.  Furthermore, 
as noted in the introduction, the veteran was afforded a 
hearing before the Board in April 2007, the transcript of 
which is also of record.  Significantly, the veteran has not 
otherwise alleged that there are any outstanding medical 
records probative of his claims that need to be obtained.

B. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  Service connection 
may also be warranted for a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability that 
became manifest during active military, naval or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2011.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2007).

Persian Gulf veteran means a veteran who, during the Persian 
Gulf War, served on active military, naval, or air service in 
the Southwest Asia theater of operations, which includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).

For purposes of section 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi-symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis.  In the case of 
claims based on undiagnosed illness, unlike those for direct 
service connection, there is no requirement that there be 
competent evidence of a nexus between the claimed illness and 
service.  Further, lay persons are competent to report 
objective signs of illness.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).

A medically unexplained chronic multi-symptom illness is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome.  A medically unexplained chronic 
multi-symptom illness means a diagnosed illness without 
conclusive pathophysiology or etiology that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations 
of undiagnosed illness or medically unexplained chronic 
multi-symptom illness include, but are not limited to, the 
following:  (1) fatigue; (2) signs or symptoms involving 
skin; (3) headache; (4) muscle pain; (5) joint pain; (6) 
neurologic signs or symptoms; (7) neuropsychological signs or 
symptoms; (8) signs or symptoms involving the respiratory 
system (upper or lower); (9) sleep disturbances; (10) 
gastrointestinal signs or symptoms; (11) cardiovascular signs 
or symptoms; (12) abnormal weight loss; and (13) menstrual 
disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military service in the Southwest 
Asia theater of operations during the Persian Gulf War; if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

The veteran's personnel records reflect active military 
service in the Southwest Asia theater of operations.  He was 
stationed in Saudi Arabia from December 1990 to May 1991.  
Therefore, he is a Persian Gulf veteran for the purposes of 
establishing service connection under the theory of 
undiagnosed illness.

Bilateral knee disability

The veteran contends that he has a current knee disability 
that is related to injuries that he suffered during active 
military service.  Specifically, he alleges that he injured 
his knee on three occasions.  The veteran states that he fell 
and hit his knees on sharp rocks during basic training.  
Secondly, he states that he fell and injured his knees on ice 
while he was stationed at Fort Wainwright in Alaska.  
Finally, the veteran states that he bumped his knees into the 
bumper of a truck.  

A review of the veteran's service medical records reveals 
that he was treated for complaints of knee pain on several 
occasions.  In June 1990, the veteran was seen for a left 
knee abrasion that occurred while playing Frisbee.  In June 
1992, the veteran was treated for left knee pain after 
playing softball.  He had full range of motion and the 
assessment was to rule out a strain and overuse.  In November 
1992, complaints of bilateral knee pain were noted.  The 
veteran had full range of motion bilaterally.  He was 
diagnosed with patellofemoral syndrome.  In December 1992, 
the veteran complained of sore knees during a physical.  It 
was reported that he had full range of motion and no 
deformities of the knees.  In July 1993, the veteran had 
complaints of right knee pain.  Full range of motion was 
reported and the veteran was diagnosed with bilateral 
patellofemoral syndrome.  It should also be noted that a 
February 1992 record reflects treatment subsequent to an 
incident involving a car bumper.  However, the veteran was 
seen for right hand pain and not for knee pain.  Although 
there is evidence of treatment for in-service knee injuries, 
there must still be sufficient evidence of a current 
disability that is related to military service for service 
connection to be warranted on a direct basis.

Post-service medical records reveal that the veteran first 
underwent VA examination in October 1996.  The examiner noted 
a history reported by the veteran of a left knee injury on a 
rock during basic training in 1986, bilateral knee injuries 
after hitting a truck bumper in Saudi Arabia in approximately 
1991, and other minor knee injuries including while stationed 
in Alaska.  The veteran reported symptoms of pain, popping, 
and fatigue in knees, the left worse than the right.  On 
examination, the veteran had normal ambulation.  There was a 
scar on the left knee that the veteran stated was from a road 
burn.  There was no tenderness, redness, swelling, laxity, or 
deformity of the knees.  There was no muscle atrophy of the 
muscles of the lower extremities and strength was normal.  
Range of motion was from zero to 137 degrees.  Associated x-
rays revealed no significant findings.  The examiner 
diagnosed the veteran with a history of bilateral knee pain 
with a normal examination.

In May 2002, the veteran underwent further VA examination.  
He had complaints of joint pain, including of the knees.  The 
examiner reported that the examination was normal and there 
was full range of motion of the knees.  In February 2004, the 
veteran was reexamined.  Range of motion of the veteran's 
knees was from zero to 140 degrees bilaterally.  There was no 
instability or pathology.  The examiner stated that the 
veteran did not have fibromyalgia.

A review of the VA treatment records show intermittent 
treatment for joint pain, including for the knees.  In a 
September 2002 record, it was reported that there was no 
joint pain.  In May 2003, no musculoskeletal difficulties 
were noted.  In August 2003, the veteran complained of joint 
pain.  There was no swelling in the knees.  X-rays were taken 
of the knees and they were negative.  In September 2003, 
there were complaints of vague joint pain, but range of 
motion and instability were within normal limits.  A 
rheumatology note indicates that the veteran was again seen 
for joint pain in October 2003.  His knees were objectively 
normal, but it was noted that he likely had chronic pain 
syndrome.  Later, at a March 2004 rheumatology consultation, 
the veteran complained of knee pain.  The examination was 
reported as normal.

Based on the medical evidence and in light of the criteria 
for establishing service connection, the Board finds that the 
claim of service connection for a bilateral knee disability 
must be denied.  Here, notwithstanding the veteran's 
statements and testimony that he currently suffers from knee 
pain, the evidence of record weighs against a clinical 
finding or confirmed diagnosis of a knee disability.  While 
the October 2003 rheumatology note shows that a pain syndrome 
may exist, the rest of the medical evidence overwhelmingly 
confirms that there is no current knee disability.  VA 
examinations concerning the knees have been normal without 
any indication of abnormality based on x-ray, range of 
motion, or instability testing.  Thus, an essential 
requirement for service connection is not met, namely a 
current disability.  Moreover, there is no competent medical 
evidence of a nexus between the veteran's in-service knee 
injuries and any knee symptomatology.  In the absence of 
proof of any disability of the knees, the claim of service 
connection may not be granted.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303; Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The veteran also contends that he has a qualifying chronic 
knee disability resulting from an undiagnosed illness that 
became manifest during the Persian Gulf War.  Under this 
theory, there must be either objective indicators of a 
disability, such as signs evident to a medical examiner or 
other, non-medical indicators capable of independent 
verification.  There is no such evidence here.  The evidence 
of record does not show that the veteran has a disability 
manifested by knee pain, at least none shown by objective 
indications.  All knee examinations have been normal.  
Additionally, because the February 2004 VA examiner concluded 
that the veteran did not have fibromyalgia, the record does 
not show that the veteran has a medically unexplained chronic 
multi-symptom illness involving the knees.  Consequently, 
service connection for a bilateral knee disability cannot be 
granted under the provisions of 38 C.F.R. § 3.317.

Upper extremity joint pain

The veteran's service medical records are negative for 
complaints or symptoms of joint pain of the upper 
extremities.  Similar to his knees, the veteran has been seen 
intermittently for upper extremity joint pain by the St. 
Louis VAMC.  During the May 2002 VA examination, the veteran 
complained of shoulder, elbow, and wrist joint pain.  The 
examiner reported that the examination was normal and that 
there was no bony hypertrophy, effusion, or inflammation of 
the joints.  In April 2003, the veteran was seen for 
complaints of shoulder pain secondary to a sneeze.  An August 
2003 record documented full range of motion of the shoulders.  
X-rays of the shoulders were unremarkable.  Records in 
September 2002 and October 2003 reflected normal shoulders, 
elbows, and wrists.  On one occasion, painful range of motion 
of the shoulders was noted.  Additionally, the October 2003 
rheumatology note reflected a diagnosis of likely chronic 
pain syndrome.  However, the February 2004 VA examiner found 
that the veteran did not have fibromyalgia and that there 
were no trigger points in the joints.  Also, the March 2004 
rheumatology record reflected a normal joint examination.

Based on the evidence, and notwithstanding the veteran's 
statements and testimony, the Board finds that the veteran 
does not have a current disability that is manifest by joint 
pain of the upper extremities.  The greater weight of the 
evidence indicates that the veteran has normal joints, 
despite some subjective complaints of pain on motion, 
especially in the shoulders.  In any event, it cannot be 
concluded that the symptoms are chronic.  Because the veteran 
does not have a current disability of the joints of the upper 
extremities, service connection must be denied on a direct 
basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; 
Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Furthermore, the evidence does not establish that the veteran 
experienced a related in-service injury, event, or disease.

Additionally, there are no objective indicators of a 
disability manifest by upper extremity joint pain, such as 
signs evident to a medical examiner or other, non-medical 
indicators capable of independent verification.  Nor does the 
evidence reflect that the veteran has a medically unexplained 
chronic multi-symptom illness, such as fibromyalgia.  
Therefore, service connection is not warranted for upper 
extremity joint pain resulting from service in the Persian 
Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Numbness of the extremities

The veteran asserts that he has numbness of the extremities, 
especially of the fingers that impairs his grip.  He alleges 
that the numbness has been present and become worse since the 
Persian Gulf War.  The veteran's service medical records are 
negative for complaints or symptoms of joint pain.

In the May 2002 VA examination report, the veteran complained 
of numbness in the fingers and arms since 1997 or 1998.  He 
stated that his arms fell asleep at night when he was 
sleeping.  The examiner could not elicit the symptoms and he 
noted normal motor and sensory examinations.  The examiner 
also noted a history of alcohol abuse and that the veteran 
had a strong smell of alcohol on his breath.  The examiner 
diagnosed the veteran with subjective complaints of numbness 
more likely than not secondary to nutritional deficiencies 
secondary to alcoholism.  The examiner stated that within a 
reasonable degree of medical certainty, it was more likely 
the case of such a relationship rather than any symptoms 
being related to any other form of diagnosable condition.

VA treatment records consistently indicate that the veteran's 
sensations and motor are intact.  In October 2003, the 
veteran complained of numbness in his fingers.  A 
neurological examination showed no sensory defects.  
Previously, in December 2002, a record indicated that the 
veteran did not have numbness or tingling.  The records also 
document a long history of treatment for alcohol abuse.

To the extent that the veteran has numbness in the 
extremities, the Board finds the May 2002 VA examiner's 
opinion persuasive.  The examiner related any numbness to 
alcohol abuse, which is in turn supported by the record.  The 
opinion is given significant evidentiary weight because there 
is no competent medical opinion evidence to the contrary.  
Without sufficient evidence showing that the veteran has a 
current disability manifested by numbness of the extremities 
that is related to his active military service, service 
connection is not warranted on a direct basis.  Moreover, 
because there is an identifiable etiology, the provisions of 
38 C.F.R. § 3.317 are not for application.  Finally, to the 
extent the veteran's alcohol abuse began during military 
service, service-connected compensation may not be awarded.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1(m), 3.301, 
3.317(c)(3) (2007).  



Fatigue and weakness

The veteran contends that he has experienced fatigue and 
weakness since his service in the Persian Gulf.  The service 
medical records are negative for complaints or symptoms of 
generalized fatigue or weakness.  In May 1993, the veteran 
did complain of weakness and nausea, but it was due to an 
acute bout of gastroenteritis.

The May 2002 VA examiner noted a history of fatigue and 
weakness since 1996 or 1997.  On examination, the veteran had 
full range of motion of all extremities and good muscle 
strength.  There was no fatigue on testing.  The examiner 
diagnosed the veteran with subjective complaints of chronic 
fatigue and weakness.  As with the numbness, the examiner 
related the veteran's symptoms to his alcohol abuse.  VA 
treatment records are negative for specific complaints of 
fatigue and weakness separate and apart from the previously 
discussed complaints of joint pain.  The veteran has not been 
diagnosed with chronic fatigue syndrome.

Service connection is not warranted for fatigue and weakness.  
The Board concludes that the same analysis that applied to 
the claim involving numbness of the extremities applies to 
fatigue and weakness.  To the extent the veteran has fatigue 
and weakness, the greater weight of the evidence shows that 
it is the result of alcohol abuse.  Accordingly, for the same 
reasons as set forth above, the claim must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.1(m), 3.301, 
3.317(c)(3) (2007).

Memory loss

The veteran asserts that his memory, particularly short-term 
memory, has slowly deteriorated since his time in service.  
The veteran's service medical records are devoid of in-
service complaints or symptoms of memory loss.  VA records 
first show a complaint of memory loss in May 2001.  An August 
2004 neuropsychological examination indicated that the 
veteran had a normal neuro-cognitive range with a slight 
weakness of memory.

During, the May 2002 VA examination, the veteran complained 
of short-term and long-term memory problems and stated that 
the problems began after Desert Storm.  The veteran also 
stated that he believed the memory problems were probably 
related to his overindulgence in alcohol.  The examiner 
reported that the veteran remembered short-term items during 
the examination and did not appear to have significantly 
impaired memory at that time.  The examiner concluded that 
any memory loss was secondary to the veteran's alcohol use.

The Board finds that service connection for memory loss must 
be denied.  Similar to the claims of service connection for 
numbness of the extremities and fatigue and weakness, the 
greater weight of the evidence shows that any memory loss is 
the result of alcohol abuse.  Consequently, service 
connection is not warranted on a direct basis or as a result 
of an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.1(m), 3.301, 3.317(c)(3) (2007).

Cyst Residuals

A review of the VA treatment records reveals that the veteran 
had a cyst removed near the right ear in approximately 1998.  
In an April 2001 dermatology record, it was noted that the 
veteran had an atrophic well-healed scar near the right ear.  
He also had cysts, smaller than 2 millimeters, on the 
earlobes bilaterally.  The veteran was referred to plastic 
surgery with regard to the scar.  The May 2002 VA examiner 
diagnosed the veteran with excised, asymptomatic sebaceous 
cysts.  At that time, there were no symptoms and the veteran 
denied that there were any further problems after the 
surgery.  In a February 2004 dermatology note, the veteran 
was diagnosed with a keratinous cyst.  It was noted that he 
may undergo plastic surgery for excision.  In May 2004, a 
post-auricular cyst was noted concerning the veteran's right 
ear.

Here, the evidence shows that the veteran has a current 
disability, in that of a recurring cyst of the right ear.  
However, there is no competent medical nexus evidence that 
relates the veteran's cyst to his military service.  
Additionally, the veteran's service medical records are 
negative for any complaints or symptoms of a cyst during 
service.  The veteran has stated that the cyst first appeared 
during service in 1993.  Nevertheless, the notations in the 
VA treatment record document that the first surgery for 
removal was in 1998.  Moreover, the veteran was seen for 
several in-service injuries and complaints, but there is no 
indication there was a problem with a cyst on the right ear.  
Thus, it is not established that there was an in-service 
event, injury, or disease relating to a right ear cyst.

With consideration of this evidence, the Board finds that 
service connection for residuals of the removal of a cyst is 
not warranted.  While there is evidence of a current 
disability, the elements concerning the establishment of an 
in-service event, injury, or disease, and medical nexus 
evidence have not been met.  Additionally, the evidence shows 
that the veteran has a confirmed clinical diagnosis regarding 
the cyst.  No medical providers have suggested that the cyst 
is the result of an undiagnosed illness.  Therefore, service 
connection is also not warranted under the provisions of 
38 C.F.R. § 3.317.

Bipolar disorder

A review of the medical evidence reveals that the veteran has 
never been diagnosed with bipolar disorder.  The regulations 
require that a diagnosis of a mental disorder conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  38 C.F.R. §§ 4.125, 4.130 (2007).  Bipolar disorder is 
a mental order with specific criteria for a diagnosis as set 
forth in DSM-IV.  Here, the veteran has undergone multiple 
evaluations by several clinicians.  He has been variously 
diagnosed with dysthymia, depression, PTSD, anxiety disorder, 
panic disorder, alcohol dependence, and personality disorder.  
During 2002 at the St. Louis VAMC, a bipolar disorder was to 
be ruled out, but a confirmed diagnosis was never made.

Based on the lack of a currently diagnosed disability, the 
Board finds that service connection for bipolar disorder is 
not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303; Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  Furthermore, because bipolar disorder is established by 
a clinical diagnosis, the provisions of 38 C.F.R. § 3.317 
pertaining to undiagnosed illnesses by definition do not 
apply.

Conclusion

The Board has considered the veteran's written contentions 
and hearing testimony with regard to the above claims of 
service connection.  However, as a lay person without the 
appropriate medical training or expertise, he simply is not 
competent to provide a probative opinion on a medical 
matter-such as the etiology or diagnosis of a current 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for a bilateral knee disability, 
upper extremity joint pain, numbness of the extremities, 
fatigue and weakness, memory loss, residuals of the removal 
of a cyst, and bipolar disorder must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
greater weight of the evidence is against the veteran's 
claims of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a bilateral knee disability is denied.

Service connection for upper extremity joint pain is denied.

Service connection for numbness of the extremities is denied.

Service connection for fatigue and weakness is denied.

Service connection for memory loss is denied.

Service connection for residuals of the removal of a cyst is 
denied.

Service connection for bipolar disorder is denied.


REMAND

Regarding the claims of service connection for headaches, a 
skin disability, and PTSD, the Board finds that further 
development is necessary.

The veteran contends that he has headaches and a skin 
disability that are related to his military service.  Post-
service VA treatment records reflect complaints of headaches 
on several occasions.  In one instance, in September 2003, 
the veteran was diagnosed with recurrent migraine headaches.  
With respect to his skin, the records indicate that the 
veteran had a rash lasting for three days in July 2003.  
Additionally, in a February 2004 dermatology record, the 
veteran was diagnosed with dyshidrotic eczema.  The Board 
notes that the veteran's service medical records reflect a 
complaint of a rash in July 1993 with a diagnosis of tinea 
cruris.  Given these findings, an examination that addresses 
the nature and etiology of the veteran's complaints of 
headaches and a rash would be of significant probative value 
in deciding the claims.  As previous VA examinations did not 
address these specific issues, a medical examination is 
warranted.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

With respect to the veteran's claim of service connection for 
PTSD, the Board notes that the establishment of service 
connection for PTSD specifically requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
requires the diagnosis to conform to DSM-IV.  According to 
DSM-IV, PTSD is the result of exposure to a traumatic event 
in which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of others, and the response involved intense fear, 
helplessness, or horror.

The veteran primarily points to four events that he claims 
were in-service stressors that resulted in PTSD.  He states 
that the four events took place during his service in the 
Persian Gulf.  Personnel records document that the veteran 
was assigned to finance support as a financial specialist 
during his service in the Persian Gulf War.  First, the 
veteran states that there was a SCUD missile attack on the 
location of Hafir Al-Batin, which was located near his camp 
in Saudi Arabia.  He alleges that he saw the missiles 
traveling during the attack and he was fearful that his camp 
would also be attacked.  Secondly, the veteran states that on 
at least one occasion the chemical gas alarms went off where 
he was stationed.  He had to don full protection gear and 
only found out later that it was probably a drill.  The 
veteran was fearful that there would be an actual chemical 
attack.  Thirdly, the veteran became lost in the desert and 
nearly fired on a friendly unit because he thought it may 
have been enemy soldiers.  Finally, the veteran states that 
he traveled along the "Highway of Death" shortly after the 
war.  While searching for souvenirs, he asserts that he saw 
destroyed vehicles and burned bodies.

The veteran has submitted several statements from fellow 
soldiers in an attempt to corroborate the events.  
Additionally, in an October 2007 letter, the Joint Services 
Records Research Center (JSRRC) confirmed that there was one 
Iraqi SCUD missile attack on Hafir Al-Batin.  JSRRC also 
confirmed that the 1st Finance Support Company traveled into 
Kuwait after the cessation of the ground war on numerous 
occasions to provide pay and financial services to the 1st 
Infantry Division while it was still forward stationed.  This 
included travel through the "Valley of Death," where the 
unit viewed the destruction of war according to JSRRC.

In February 2004, the veteran underwent VA psychiatric 
examination in relation to his claim.  The examiner noted the 
veteran's history of the events concerning the SCUD attack, 
chemical gas alarms, and the "Highway of Death."  The 
examiner diagnosed the veteran with alcohol dependence, 
dysthymia and an anxiety disorder not otherwise specified.  
He did not provide a diagnosis of PTSD.  The Board notes that 
the examiner was unable to review the claims file and he was 
told that there was no confirmed in-service stressor in the 
examination instructions.

VA treatment records document several diagnoses with respect 
to mental disorders in 2002 when the veteran was treated for 
alcohol dependence at the St. Louis VAMC.  He was not 
diagnosed with PTSD at this time.  Later, in 2003, the 
veteran began treatment for PTSD at the St. Louis VAMC.  The 
veteran's treating physician at the VAMC, E.L., M.D., 
diagnosed the veteran with PTSD on several occasions and 
treated him for PTSD.  A June 2005 psychiatric assessment in 
connection with the veteran's SSA disability claim also 
reflected a diagnosis of PTSD.  That SSA assessment was also 
provided by Dr. E.L.  The veteran also submitted a private 
psychiatric examination report, dated in June 2004 by G.J., 
M.D., which showed a diagnosis of PTSD.

Given the ambiguous state of the evidence, another 
psychiatric examination with psychological testing is 
necessary in order to determine whether the veteran does in 
fact suffer from PTSD as a result of a traumatic in-service 
event.

Accordingly, these issues are REMANDED for the following 
actions:

1.  Schedule the veteran for an 
examination(s) to determine the nature 
and etiology of any disability with 
respect to his claim of service 
connection for headaches and a skin 
disability, to include as a qualifying 
chronic disability resulting from an 
undiagnosed illness.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner(s) designated 
to examine the veteran.  All necessary 
tests and studies should be conducted and 
a complete history should be taken.

Based on a review of all medical 
documentation and history on file, 
including the service medical records, 
the examiner(s) should provide a well-
reasoned opinion consistent with sound 
medical judgment, as to the medical 
probabilities that the veteran now has 
headaches and a skin disability as a 
primary diagnosis or as the result of an 
undiagnosed illness.  If a diagnosed 
illness is found, the examiner(s) should 
provide an opinion as to the medical 
probabilities that the diagnosed illness 
is related to the veteran's active 
military service.

If any problem with headaches or the skin 
is not a result of a known diagnosis, the 
examiner(s) should so specify and provide 
an opinion as to the medical 
probabilities that the condition is due 
to undiagnosed illness.  If such is the 
case, the examiner(s) should provide 
further opinion as to whether the 
headaches or the skin condition was 
caused by a supervening condition or 
event that occurred subsequent to his 
military service.  All examination 
results, along with the complete 
rationale for the opinions provided, to 
include citation to pertinent evidence of 
record and/or medical authority, as 
appropriate, should be set forth.

2.  Schedule the veteran for 
psychological testing and a psychiatric 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiner designated to examine 
the veteran.

The psychological testing should be 
conducted with a view toward determining 
whether the veteran in fact meets the 
criteria for a diagnosis of PTSD.

The examiner should review the test 
results, examine the veteran, and provide 
an opinion as to whether the veteran has 
symptomatology that meets the diagnostic 
criteria for PTSD.  If so, the examiner 
should identify the specific stressor(s) 
underlying the diagnosis, and should 
comment upon the link between the current 
symptomatology and the veteran's 
stressor(s).  All examination results, 
along with the complete rationale for the 
opinions provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives 
of this remand.  If a report is deficient 
in any manner, it should be returned to 
the examiner.  (The veteran should be 
advised that failure to appear for an 
examination as requested, and without 
good cause, could adversely affect his 
claim.  See 38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claims of service 
connection for headaches, a skin 
disability, and PTSD.  If any benefit 
sought is not granted, furnish the 
veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.  Include 
discussion of service connection under 
38 C.F.R. § 3.317 in the SSOC.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


